United States Securities and Exchange Commission Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) Under the Securities Exchange Act of 1934 (Amendment No. 2)* KEMET CORPORATION (Name of Issuer) COMMON STOCK, PAR VALUE $0.01 PER SHARE (Title of Class of Securities) (CUSIP Number) DECEMBER 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 488360108 13G Page 2 of 5 Pages 1 Name of Reporting Persons I.R.S. Identification Nos. of Above Persons (Entities Only) Berg & Berg Enterprises, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions)  (a) []  (b) [] 3 SEC Use Only 4 Citizenship or Place of Organization California Number of Shares 5 Sole Voting Power–LESS THAN 5%; SEE ITEM 5 Beneficially Owned 6 Shared Voting Power–0 shares by Each Reporting 7 Sole Dispositive Power–LESS THAN 5%; SEE ITEM 5 Person with: 8 Shared Dispositive Power–0 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person LESS THAN 5%; SEE ITEM 5 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[] 11 Percent of Class Represented by Amount in Row (9) LESS THAN 5%; SEE ITEM 5 12 Type of Reporting Person (See Instructions) PN CUSIP No. 488360108 13G Page3 of 5 Pages Item 1. (a) Name of Issuer:The name of the issuer is Kemet Corporation (the “Company”). (b) Address of Issuer’s Principal Executive Offices:The principal executive offices of the Company are located at 2835 Kemet Way, Simpsonville, South Carolina29681. Item 2. (a) Name of Person Filing:The name of the filing person is Berg & Berg Enterprises, LLC (“BBE”). (b) Address of Principal Business Office or, if none, Residence:The business address for BBE is 10050 Bandley Drive, Cupertino, CA94014. (c) Citizenship:BBE is organized under the laws of the state of California. (d) Title of Class of Securities:The title of the class of securities is Common Stock. (e) CUSIP Number:The CUSIP number of the Common Stock is 488360108. Item 3. If this statement is filed pursuant to Rule 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: Not Applicable (this Schedule is being filed pursuant to Rule 13d-1(c)) Item 4. Ownership. The reporting person has been advised that as of September 30, 2010, there were 81,275,009 shares of Common Stock issued and outstanding. (a) Amount beneficially owned: LESS THAN 5%; SEE ITEM 5 (b) Percent of class:LESS THAN 5%; SEE ITEM 5 (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote:LESS THAN 5%; SEE ITEM 5 (ii) Shared power to vote or to direct the vote:0 shares (iii) Sole power to dispose or to direct the disposition of: LESS THAN 5%; SEE ITEM 5 (iv) Shared power to dispose or to direct the disposition of:0 shares Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be a beneficial owner of more than five percent (5%) of the class of securities, check the following:[X]. CUSIP No. 488360108 13G Page4 of 5 Pages Item 6.Ownership of More than Five Percent on Behalf of Another Person. See response to Item 4 above Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not Applicable Item 8. Identification and Classification of Members of the Group. Not Applicable Item 9. Notice of Dissolution of Group. Not Applicable Item 10. Certification.BBE has acquired the shares of Common Stock of the Company for investment purposes.Depending on market conditions and other factors, BBE may acquire additional shares of Common Stock of the Company as it deems appropriate, whether in open market purchases, privately negotiated transactions or otherwise.BBE also reserves the right to dispose of some of all of its shares of Common Stock of the Company in the open market, in privately negotiated transactions to third parties or otherwise. CUSIP No. 488360108 13G Page5 of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 1, 2011 Berg & Berg Enterprises, LLC /s/ Carl E. Berg Carl E. Berg, Manager
